[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-16750                 ELEVENTH CIRCUIT
                                                               AUGUST 14, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                 D. C. Docket No. 99-00069-CR-ORL-19KRS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DONALD MITCHELL,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 14, 2009)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Donald Mitchell appeals the revocation of his supervised release. Mitchell
argues that the district judge should have recused herself from his revocation

proceeding and there was insufficient evidence to revoke his supervised release.

We affirm.

      The same standard of review applies to both of Mitchell’s arguments. We

review a refusal to recuse for abuse of discretion. United States v. Amedeo, 487
F.3d 823, 828 (11th Cir. 2007). “We review the district court’s conclusion that

appellant violated the terms of his supervised release for abuse of discretion.”

United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994).

      Mitchell argues the district judge should have recused herself based on her

comments in an earlier revocation hearing that she would “sentence [Mitchell] to

the full and maximum term that is allowed by law” if the government moved to

revoke his probation a second time, but we disagree. Because judicial bias “must

be personal and extrajudicial[,] . . .[o]pinions held by judges as a result of what

they learned in earlier proceedings” do not warrant recusal. Amedeo, 487 F.3d
823, 828–29 (11th Cir. 2007) (internal quotation marks omitted). The district

judge was entitled to warn Mitchell that further criminal conduct would require a

longer sentence to promote respect for the law, protect the public, and deter

recidivism. The district court did not abuse its discretion.

      Mitchell also challenges the sufficiency of the evidence relied on to revoke



                                           2
his supervised release, but his argument fails. Mitchell visited a Mercedes-Benz

dealership in Jacksonville, Florida, left the dealership in a vehicle that he had not

purchased, and was later arrested by an officer in Georgia in that stolen vehicle.

Mitchell committed this crime while on supervised release following his conviction

for bank fraud, and Mitchell failed to notify his probation officer about his arrest in

Georgia and an earlier arrest in Florida. The district court did not abuse its

discretion by revoking Mitchell’s supervised release.

      The revocation of Mitchell’s supervised release is AFFIRMED.




                                           3